DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11 and 13-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Merzhaeuser et al. (hereafter Merzhaeuser – US 20150369210).
Claim 1 recites “a wind turbine blade.” Merzhaeuser teaches such a wind turbine blade, as will be shown.
Merzhaeuser teaches (Figs. 1-4, 8, 9) a wind turbine blade comprising a flexible external skin (156) and an internal support structure (132), together defining an aerodynamic profile of the wind turbine blade, wherein at least a portion of the internal 
Regarding Claim 2, Merzhaeuser teaches (Figs. 1-4, 8, 9) the wind turbine blade according to claim 1, wherein said at least a portion of the internal support structure is adjustable to thereby vary the aerodynamic profile of the wind turbine blade in cross-section through the wind turbine blade perpendicular to a longitudinal axis of the wind turbine blade (see Fig. 8 and ¶ 0040-0041).
Regarding Claim 3, Merzhaeuser teaches (Figs. 1-4, 8, 9) the wind turbine blade according to claim 1, wherein the at least a portion of the internal support structure is adjustable to vary the aerodynamic profile of the wind turbine blade along at least 10% of the length of the wind turbine blade (see Fig. 2, ¶ 0025 and abstract).
Regarding Claim 4, Merzhaeuser teaches (Figs. 1-4, 8, 9) the wind turbine blade according to claim 1, wherein the flexible external skin comprises a suction surface (124) and a pressure surface (126) both extending between a leading edge and a trailing edge of the wind turbine blade, the suction surface and the pressure surface each forming part of the aerodynamic profile of the wind turbine blade.
Regarding Claim 5, Merzhaeuser teaches (Figs. 1-4, 8, 9) the wind turbine blade according to claim 4, wherein the at least a portion of the internal support structure is adjustable to vary an angle between a tangent to the suction surface and a tangent to the pressure surface (see Fig. 8 and ¶ 0040).
Regarding Claim 6, Merzhaeuser teaches (Figs. 1-4, 8, 9, 13, 14) the wind turbine blade according to claim 4, wherein the at least a portion of the internal support 
Regarding Claim 7, Merzhaeuser teaches (Figs. 1-4, 8, 9) the wind turbine blade according to claim 1, wherein the internal support structure comprises a longitudinal structural support member (138) extending along at least a majority of the length of the wind turbine blade and at least one articulated transverse structural support member (136) extending in a direction substantially perpendicular to a longitudinal axis of the longitudinal structural support member, at least a portion of the articulated transverse structural support member being movable to thereby vary the aerodynamic profile of the wind turbine blade (see Fig. 8, 9 and ¶ 0040).
Regarding Claim 8, Merzhaeuser teaches (Figs. 1-4, 8, 9, 13, 14) the wind turbine blade according to claim 7, wherein the internal support structure comprises a plurality of transverse structural support members (see Fig. 2 and ¶ 0025), each extending substantially perpendicular to the longitudinal axis of the longitudinal structural support member, the plurality of transverse structural support members including said at least one articulated transverse structural support member (see Fig. 8).
Regarding Claim 9, Merzhaeuser teaches (Figs. 1-4, 8, 9, 13, 14) the internal support structure comprises a plurality of articulated transverse structural support members, at least a portion of each said articulated transverse structural support member being movable to thereby vary the aerodynamic profile of the wind turbine blade (see Figs. 2 and 8).
Regarding Claim 10, Merzhaeuser teaches (Figs. 1-4, 8, 9, 13, 14) the wind turbine blade according to claim 7, wherein the or each articulated transverse structural 
Regarding Claim 11, Merzhaeuser teaches (Figs. 1-4, 8, 9, 13, 14) the wind turbine blade according to claim 10, wherein the movable portion is rotatably coupled to the fixed portion such that the movable portion is rotatable relative to the fixed portion (see 9 and ¶ 0045).
Regarding Claim 13, Merzhaeuser teaches (Figs. 1-4, 8, 9, 13, 14) the wind turbine blade according to claim 1 comprising a distal region (trailing edge portions of transverse support members 136) which is adjustable to vary the aerodynamic profile of the wind turbine blade and a proximal region (leading edge portion of transverse support members 136) which is not adjustable, each of the distal and proximal regions extending along at least 10% of the length of the wind turbine blade (each portion extends along span of blade). 
Regarding Claim 14, Merzhaeuser teaches (Figs. 1-4, 8, 9, 13, 14) the wind turbine blade according to claim 1 further comprising a controller (see ¶ 0036) operable to control adjustment of the at least a portion of the internal support structure which is adjustable to vary the aerodynamic profile of the wind turbine blade.
Regarding Claim 15, Merzhaeuser teaches (Figs. 1-4, 8, 9, 13, 14) the wind turbine blade according to claim 14, wherein the controller is coupled to one or more 
Regarding Claim 16, Merzhaeuser teaches (Figs. 1-4, 8, 9, 13, 14) the wind turbine blade according to claim 14 further comprising one or more sensors (plurality of inputs, see ¶ 0036), wherein the controller is operable to determine one or more adjustments of the internal support structure taking into account one or more sensor outputs from the one or more sensors (see ¶ 0036).
Regarding Claim 17, Merzhaeuser teaches (Figs. 1-4, 8, 9, 13, 14) the wind turbine blade according to claim 1, wherein the flexible external skin comprises tensioned fabric (see ¶ 0028).
Regarding Claim 18, Merzhaeuser teaches (Figs. 1-4, 8, 9, 13, 14) the wind turbine blade according to claim 17, wherein the tensioned fabric is supported along a majority of the length of the wind turbine blade by two or more elongate fabric supporting members (152, 154).
Regarding Claim 19, Merzhaeuser teaches (Figs. 1-4, 8, 9, 13, 14) the wind turbine blade according to claim 18, wherein at least one of the two or more elongate fabric supporting members is slidably attached to the internal support structure such that said at least one of the two or more elongate fabric supporting members is slidable along at least a portion of the length of the wind turbine blade (see Fig. 14 and ¶ 0056-0057).
Regarding Claim 20, Merzhaeuser teaches (Figs. 1-4, 8, 9, 13, 14) the wind turbine comprising at least one wind turbine blade according to claim 1 (see Fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Merzhaeuser.
Regarding Claim 12, Merzhaeuser teaches (Figs. 1-4, 8, 9, 13, 14) the wind turbine blade according to claim 11. 
However, Merzhaeuser does not teach the movable portion is rotatable through a total angular range of at least 5°.
At the time the invention was filed, it would have been common practice, which normally requires only ordinary skill in the art and hence is considered a routine 
Therefore, it would have been a matter of obviousness rationale to have modified the wind turbine blade of Merzhaeuser to have the movable portion is rotatable through a total angular range of at least 5°to obtain the invention as specified in claims 12. Doing so amounts to a mere optimization within prior art conditions or through routine experimentation.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See cited references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW BUI whose telephone number is (571) 272-0685.  The examiner can normally be reached on 7:30 AM - 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.


/ANDREW THANH BUI/Examiner, Art Unit 3745                                                                                                                                                                                                        
/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745